Willson, Judge.
That portion of the testimony of the witness J. C. Jones relating to the Canadian quarter of a dollar coin, and a Mexican quarter of a dollar coin, which he obtained from unknown"parties, was irrelevant, said coins in no manner being traced to the defendant, and the court erred in refus. ing to exclude said testimony upon the motion of the defendant. Under the facts of this case, this illegal evidence may have influenced the verdict of the jury to the prejudice of the defendant; and because it was improperly permitted to go to the jury, the judgment is reversed and the cause is remanded. ■Other testimony objected to by the defendant was relevant and properly admitted.

Reversed and remanded.